   HEATHER E. WILLIAMS, #122664
 1 Federal Defender
   LINDA ALLISON, #179741
 2 Assistant Federal Defender
   STACIE JACKSON
 3 Certified Student Attorney
   Designated Counsel for Service
 4 801 “I” Street, 3rd Floor
   Sacramento, CA 95814
 5
   Attorney for Defendant
 6 NATHAN MORENO

 7

 8
                                         UNITED STATES DISTRICT COURT
 9
                                       EASTERN DISTRICT OF CALIFORNIA
10

11
     UNITED STATES OF AMERICA,                           CASE NO. 2:18-PO-00454-CKD
12
                                     Plaintiff,          STIPULATION AND ORDER TO CONTINUE
13                                                       STATUS CONFERENCE
                              v.
14                                                       DATE: February 21, 2019
     NATHAN MORENO,                                      TIME: 9:30 a.m.
15                                                       COURT: Hon. Carolyn K. Delaney
                                    Defendant.
16

17
                                                     STIPULATION
18
            Defendant NATHAN MORENO, by and through his counsel of record, LINDA ALLISON, and
19
     plaintiff United States of America, by and through its counsel of record, ERIC J. CHANG, hereby
20
     stipulate as follows:
21
            1.       By previous order, the Court scheduled a status conference on February 21, 2019. By
22
     this stipulation, the parties now jointly move to continue the status conference to March 21, 2019 at 9:30
23
     a.m. This will allow the parties additional time to review discovery and prepare.
24
     IT IS SO STIPULATED.
25
     Dated: February 19, 2019                             HEATHER E. WILLIAMS
26
                                                          Federal Defender
27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE        1
      STATUS CONFERENCE
                                                        /s/ Linda Allison________________
 1                                                      LINDA ALLISON
                                                        Assistant Federal Defender
 2
                                                        Attorney for Defendant
 3                                                      NATHAN MORENO

 4

 5   Dated: February 19, 2019                           /s/ Linda Allison for
                                                        ERIC J. CHANG
 6                                                      Special Assistant U.S. Attorney
                                                        Attorney for Plaintiff
 7
                                                        By agreement via email
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER TO CONTINUE   2
     STATUS CONFERENCE
 1                                             FINDINGS AND ORDER

 2          IT IS SO ORDERED, that the status conference currently scheduled for February 21, 2019 at

 3 9:30 a.m. is continued to March 21, 2019 at 9:30 a.m.

 4

 5          FOUND AND ORDERED

 6 Dated: February 19, 2019

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      STIPULATION AND [PROPOSED] ORDER TO CONTINUE     3
      STATUS CONFERENCE
